 

P.O, BOX 9500
WILKES-BARRE, PA 18773-9500

DEE L SHISHIDO

31707 W, LAKE KETCHU

M ROAD .
‘STANWOOD WA 98293-9709

 

 
 
 

 

DEE: ‘yout iF payment is, ‘seriously overdue — “contact us’so.We can Account number

help bring your accotint current, Bot 4
___We stil haven't recelyed your Past Due‘ Amount of 920527 that was due on 08/07/20, Dats

at

fake your} payments on your'studentioans canlead.to:setlous: ‘Consequences-Be-z-
"sure to'iriake’ your payment as:soon as possible: See below for a breakdown: of the loans in
" this payment,

       
 

 

Ways you can pay Maiiage yout ‘account online

Online: The fastest way to make'a payment is by visting Navient ticom, Wit h our mobil site Navientcory
it's:easy to pay on your smartphone, too.

~ By phone: Call us at 888-272-5543, Call us
By mail: Send checks or money orders to Navient, P.0, Box-9533, Wilkes- Barre, PA 18773: 888-272-5543.
9533, Make’ sure to Include your sta tement or write: your a account number of the chéck or :
money otder, Hendey 9 Ta sday,

Friday,.8 a.m. = Spm. and.

. Avoid. these consequences of default (To default means you falled to make your Saturday 8 a, m.= 42pm,

payments: on‘your student Ioan as described. fo the terms of your promissory hote)

 

 

Eastem
¢ ~ The loan will be transferred to the guarantor, who can report your default to all : =
natlonwide consumer reporting agencles, Did you know?. a times out of 10,
® . The guatantor may garnish your. wages or offset ‘your state and federal taxrefunds wheh.we speak to a struggling -
and. other payments made by the federal government to you: This means.theycan federal'loar| customer, we can
_,__ take your federal aiid state tax téfunds. of a portion of your: disposable | income, _ > hélp hint-or her get onan’
“.e You may jose eligibility for additional federal student'ald and repayinent options affordable Plan and avoid default,

such as Inéotne-Driven Repayment (IDR) plans, deferment and forbearance:
© The guarantor can fake other legal action against you,

 

“pay you, please fai the aiolosed dotuiten fo lean
moré about repayment: options or call tis iirimediately to talk about your financial situation.
‘We'may be able to.reduce'yotir Monthly Payments through an Income-Driven Repayment
(IOR) plan:or temporarily postpone your payments,

We're here.to help
‘We know financial challenges can come up unexpectedly, ahd we want to help-you get on
‘track with. your repayment schedule..If you have any questions, visit us online of give-us a

call,
wea

RS

 

Para comunicarse en Espanol con, ‘Atencién al Clierite’,

Ey Webi Jd
flame gratis al (888)-272-5543, y marque el numero. cortesporidiente. pe

Cag@15-15924MLB Doc 70-14 oe
important disclosure(s)

Debt collection.attempt
This is an atternpt to collect a debt and any information obtained will be used for'that purpose,

Credit bureau reporting
We may-report Information about your account to-credit bureaus, Late payments, missed payments, .or default on your account may be
reflected In your credit.report,

Student Loan Ombudsman .
For Federal loans only: The Student Loan Ombudsman. assists borrowers who have tried unsuccessfully to resolve a problem through
customer service offices. You can.write to the U.S, Departinent of Education, FSA Ombudsman, P.O. Box-4 843; Monticello, KY 42633.

Electronic check conversion :
When. You provide a.check as:payment, you authorize us either to use inforrhation from your chéck to make a one-tirie electronic fund.
transfer from your account or to process -the payment as.a check trarisaction. When we use information from your check to make-an
electronic fund transfer, funds: may be withdrawn from your account as’ soo as the sairie day we receive your payment, and you will not,
receive your check back from your financlal institution. ,

Disputed sums | ee
' Payments pufsuantto’a-disputed sum’ or balance and/or regarding which you demand complete or partial Satisfaction for a loan must’

be sent to: Navient, P.O; Box 3800, Wilkes-Barre, PA 18773-3800, with a déscription:of the alleged dispute and the remédy’sought.
As provided In the underlying Idan agreements, We reserve the right to: accept the paymeritand deny. the requested réllef whether of
not we return or refund such payments. _ .

Loan.Information

     

    

  
      

~ 09/06/06 $10,876.00 $2,732.29 ~. 8500 PLUSLOAN
06/20/07 _ $5,836.00 8 1,55438 800 PLUSLOAN
_ 02/27/08 $5,963.00 ——(st*=<C«‘ SHB ~. 8,500 _ PLUSLOAN

 

 

Case 15-15924-MLB Doc 70-14 Filed 11/29/20 Ent. 11/29/20 18:36:39 Pg. 2 of 2
